DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all dependent claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “implanting via a plasma source a gas into the plasma reaction etching chamber to remove charges on the surface of the wafer” is indefinite because it is not clear if ionized gas molecules/atoms are implanted into a surface of the plasma reaction etching chamber or if a gas is injected or flown into the plasma source. The term “implanting” is defined as “to fix or set securely or deeply” by the Merriam-Webster dictionary, or is defined as “Ion implantation is a low-temperature process by which ions of one element are accelerated into a solid target, thereby changing the physical, chemical, or electrical properties of the target. Ion 
	In addition the examiner request clarification of the term “keeping the wafer standing”, is the applicant claiming keeping the wafer standing in a particular position as opposed to another position, or is the applicant claiming keeping the wafer standing indefinitely in the chamber, in which case, it is not clear why the wafer is being processed if it is intended to remain in the processing chamber indefinitely and not being used outside the processing chamber.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470 A1) in view of Wu et al. (US 2003/0022513 A1).
Nagano discloses a method to remove an etch stop insulating film from a via bottom by dry etching and then carry out nitrogen plasma treatment to reduce carbon deposits on the surface of the via bottom. Study by the present inventors has revealed that when a sequence of successive discharging for the removal of electrostatic charge by using nitrogen plasma and transportation of the wafer is performed, a Cu hollow is generated on the via bottom at the end of the via chain coupled to a pad lead interconnect having a length not less than a threshold value. According to the invention, in a via hole formation step in a damascene semi-global interconnect or the like, dry etching treatment of a via-bottom etch stop film is performed and then, after nitrogen plasma treatment in the same treatment chamber, electrostatic charge removal treatment by using argon plasma is performed (abstract).
Nagano provides a plasma reaction etching chamber and a wafer located in the plasma reaction etching chamber Fig. 14, wherein the wafer is provided with a semiconductor structure in which a trench (39 and 36) has been etched to expose a first metal laver is etch Fig. 8.

Nagano suggests implanting via a plasma source a gas into the plasma reaction etching chamber to remove charges on the surface of the wafer [0109] It can therefore be presumed that (1) the via-bottom conduction failures in this mode occur due to corrosion of the upper surface of lower-level buried interconnects in the vicinity of the via bottom caused by an electrolysis reaction during the wet cleaning step 106 (FIG. 13) resulting from electrostatic charge accumulated in the vicinity (upper surface, each interconnect layer) of the surface on the side of the device surface 1a of the wafer 1 during dry etching of an etch stop film and subsequent plasma treatment, (2) these via-bottom conduction failures can be almost suppressed by electrostatic -charge removal using plasma in an argon atmosphere, (3) generation of conduction failures can be reduced further by adjusting the length of a lead interconnect to less than 1000 .mu.m, preferably less than 800 .mu.m, (4) a defective ratio increases rapidly due to scale down of a via size, (5) the conduction failures occur very markedly 
Nagano stops the implantation of the gas, and keeps the wafer standing during the plasma process and at least until the wafer is taken out of the chamber.
Nagano teaches [0076] A pre-metal insulating film 14 (usually comprised of a lower-level silicon nitride film and an upper-level thick silicon oxide film, and the like) over the upper surface of a substrate portion of the wafer 1 and a tungsten plug 12 (usually comprised of a thin titanium nitride film present on the lower layer and around the plug, and a tungsten based plug itself serving as a main portion, which will hereinafter be applied equally to another tungsten plug) is buried in the pre-metal insulating film. [0085] Then, as illustrated in FIG. 5, the via hole 36 is filled with a via-filling coating resist material 38 (formation of a resist plug) and at the same time, a trench etching resist film 37 is formed by the process of application (for example, an antireflective film may be placed as a lower layer between the resist film 37 and a resist material 38), followed by patterning the resist film 38 by using conventional lithography in a similar manner to that described above. Filling of the via hole 36 with the via filling coating resist material 38 is performed, for example, by applying the filling material 38 onto the whole surface and then removing the filling material 38 outside the via hole by using oxygen plasma or the like. 
	
It is noted that Nagano is silent about forming a polymer layer on a surface of the semiconductor structure in which the trench has been etched to expose the metal film.

Therefor, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Nagano by adding the polymer debris pre-cleaning method of Wu after the etching step of Nagano which uses mixed etching gas having CF.sub.4 (fluorocarbon reacting gas), CHF.sub.3, N.sub.2 and the like as main components.
One of ordinary skill in the art would have been motivated to modify the method of Nagano by adding the polymer debris pre-cleaning method of Wu after the etching step of Nagano in order to burn or even remove the hardened polymer debris, the polymer debris can be completely removed in the subsequent cleaning process and in order to reduce the duration of the subsequent cleaning process as suggested by Wu.
Regarding claim 4-6, Nagano discloses [0065] 2. Similarly, with regard to any material, any composition or the like in the description of the embodiments, the term "X made of A" or the like does not exclude X having, as one of the main constituting components thereof, an element other than A unless otherwise specifically indicated or principally apparent from the 
Regarding claims 7-8 Nagano discloses[0034]  A manufacturing method of a semiconductor integrated circuit device comprising the following steps of: (a) carrying out first dry etching to form, toward a lower-level buried interconnect disposed in an insulating film surface of a wafer, a via hole that extends from the upper surface of the insulating film to the upper surface of an etch step film over the lower-level buried interconnect and is to be coupled to an upper-level buried interconnect; (b) after the step (a), carrying out, in an etching chamber, second dry etching to extend the via hole to the upper surface of the lower-level buried interconnect while causing the back surface of the wafer to adsorb onto a wafer stage with an electrostatic chuck; (c) after the step (b), subjecting, in the second etching chamber, the device surface of the wafer to gas phase plasma treatment in an atmosphere having nitrogen as a main component while placing the back surface of the wafer over the wafer stage; and (d) after the step (c), removing electrostatic charge from the wafer by using gas phase plasma in an atmosphere having argon as a main component while placing the back surface of the wafer on the wafer stage.

Response to Arguments
Applicant’s arguments, filed 2/1/21, with respect to the rejection(s) of the pending claim(s) under 35 USC 102 have been fully considered and are persuasive in view of the new amendment to claim 1 requiring etching a trench.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagano (US 2010/0227470 A1) and Wu et al. (US 2003/0022513 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713